DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "190" and "182" have both been used to designate the button in fig15. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal axis” in line 10-11. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected based on their dependency on claim 1. 

Allowable Subject Matter
Claim 1 (& 2-8) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Regarding claim 1, references of record, such as Gabele US 6622871 does not teach the biasing member(s) to be laterally offset from the longitudinal axis. In US 5681066, the biasing members 25 are used to bias the locking members away from each other (“outboard” position). 
Claims 9-20 allowed.
 Regarding claim 9, although Gabele discloses: 
a shell (21) having a first opening (left opening wherein 25 extends through), a second opening (right opening wherein 26 extends through), and a cavity (interior space for housing clips and biasing members, fig. 13-14) extending between the first opening and the second opening; 
a first clip (23,25,29) having: a first button (protrusion of 25, excludes 39, etc) extending through the first opening; a first elongate base (extreme left end of 23) extending distally (at a distance away from 25) from the first button; a first spacer (not labeled, bottom portion of clip between 23 is labeled in fig. 13 and 29 labeled in figure 13) extending from the first base; a first surface (29) extending upwardly from the first spacer, the first surface having a first cavity (U shaped cavity on surface of 29, shown in fig.16) formed at a first proximal end (end shown in fig.16) thereof; and a first biasing member support (pin which spring 27 is attached, fig.14) disposed between the first elongate base and the first surface; 
a second clip (24,26,30) having: a second button (protrusion of 26) extending through the second opening; a second elongate base (extreme left end of 24) extending distally (at a distance away from 26) from the second button; a second spacer (not labeled, bottom portion of clip between where 24 is labeled in fig.13 and where 30 is labeled in fig.13) extending from the second base; a second surface (30) extending upwardly from the second spacer, the second surface having a second cavity (U shaped cavity on surface of 30, fig.16)  formed at a second proximal end (end shown in fig.16) thereof; and a second biasing member support (pin which spring 28 is attached, fig.14) disposed between the second elongate base and the second surface; and a biasing member (27+28) having a first end (end of 27) connected to the first biasing member support and a second end (end of 28) connected to the second biasing member support; Gabele does not disclose the biasing member is laterally offset  from the longitudinal axis. 
Regarding claim 16, Gabele discloses the mounting post, the shell, the first clip and second clip, however does not disclose biasing member is laterally offset from the longitudinal axis. Examiner can find no reason to combine or modify references without the use of impermissible hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to locking assemblies.
Related but not relied upon art: US 8276758, US 4796778, US 7600278.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675